This is another phase of the same mandamus case heretofore considered by us at the present term of this Court. See foregoing opinions filed November 7, 1932, and November 30, 1932, respectively, 144 So.2d 313, 671. See also Keefe v. Adams,106 Fla. 733, 143 Sou. Rep. 644, opinion filed September 27, 1932.
The proposition now presented is whether or not the provisions of the City charter of the City of St. Petersburg relating to the methods of protesting against city ordinances and providing for the power of referendum in connection therewith, as well as providing for the power of initiative of city ordinances (See Section 8 of Chapter 15505, Acts of 1931, Special Laws) have any application to ordinances of the city relating to its budget making powers and duties in connection with the fiscal management of the City.
Our opinion is that the initiative and referendum provisions of the city charter of St. Petersburg were not intended by the Legislature to apply to, and do not apply to, appropriation ordinances provided for, and required by law to be adopted at stated intervals, for the purpose of making effective the statutory budget system of finances prescribed by the city's fundamental law.
This Court has recently had under consideration in another *Page 757 
case the nature, purpose and intent of the provisions of the charter of St. Petersburg relating to fiscal management. See Keefe v. Adams, 106 Fla. 733, 143 Sou. Rep. 644. What was said in that case was that the purpose of the charter was to provide a system of budgetary control of city finances and to define the fiscal policy of the city as contemplating an appropriate ordinance and tax levy pursuant thereto not inviolate of the outstanding object of keeping the city on a sound financial basis by appropriately advising the public of the financial condition of the municipal government, and requiring a budget to be adopted by the city officials only after careful study of the city's requirements and resources.
The present charter of the City of St. Petersburg gives the City power to tax only for appropriations made by the City Council after compliance with the provisions setting up a budgetary system of fiscal management. To comply with the true intent of the statute insofar as the budgetary plan is concerned, requires municipal action based on the determination by the city's officials of its available resources and indispensable financial requirements. To hold that the initiative and referendum provisions of the charter are applicable to appropriation ordinances, would materially obstruct, if not entirely defeat, the purpose of having a budget system. And since adherence to the budget system contemplate an inextricable joinder of appropriations for debt service with general appropriations for running the city government, it must be presumed that limitations which would preclude submission to a referendum of the debt service items, because of constitutional inhibitions against impositions of procedural burdens that impair the obligation of contract, evidence a legislative intent that no appropriation ordinances shall be deemed within the purview of the initiative and referendum provisions. *Page 758 
In construing a statute, this Court must glean the legislative intent from the language of the statute, the subject regulated, the purpose to be accomplished, and the means applied for accomplishing the purpose. State v. Rose,93 Fla. 1018, 114 Sou. Rep. 373.
It is the intent of a valid statute that is the law. And in every case the purpose to be accomplished is to be considered as controlling. Amos v. Conkling, 99 Fla. 206,126 Sou. Rep. 283. Therefore, even in cases where the context of the statute taken literally, conflicts with a plain legislative intent clearly appearing, the context must yield, otherwise the legislative purpose would be defeated. City of West Palm Beach vs. Amos, 100 Fla. 891, 130 Sou. Rep. 710.
As has been pointed out, we have heretofore construed, and we think rightly so, the Charter of the City of St. Petersburg as contemplating the institution of, and the faithful adherence to, a budgetary system of municipal fiscal management. If theintent of Chapter 15505, supra, was to provide for a system of budgetary control for financing the various departments and divisions of the city government, as we held in Keefe vs. Adams, heretofore cited, it is obvious the system of budgetary control set up in the act could not, and would not, be operative for the purpose for which it was designed, if every budget appropriation ordinance, prepared after weeks of study and adjustment of its provisions, could be rendered ineffective by being subject to revision upward or downward, according to the hazard of a municipal election, or so delayed in its taking effect, that the interests of the city would financially suffer, thereby.
It would be unreasonable, indeed, to suppose that the Legislature would require the responsible officials of the city to proceed with care and deliberation to prepare a budget in keeping with the financial needs of the city, and *Page 759 
then subject the resultant financial arrangement evolved therefrom, to a popular referendum election, in which few, if any, of the special factors which have been studied by competent officials in connection with preparing such an arrangement, would be given that thorough investigation and consideration necessary to make any form of budgetary plan operative. A budget system means sound fiscal management of municipal affairs, by requiring all expenditures, through appropriations, to be predicated on a proper understanding and appreciation of all the pertinent facts which may be ascertained with reference to the advisability of making the same.
We are fortified in the view we take of the situation presented in this case, by the fact that the sub-title of Section 8 of the charter of the City of St. Petersburg is denominated: "Direct Legislation by the People." The reference to "legislation" as used in this section of the statute, when considered in connection with the general plan of governmental operation being set up, could not have been intended to embrace those matters of financial management, which, while legislative in their character, are such as are impliedly, if not expressly, required by the Charter to be dealt with by the city's responsible officers on the basis of peculiar and special knowledge possessed by them concerning the possible resources of the city, and the necessities required to be met through the exercise of the delegated power of taxation. See: State ex rel. Wumsch vs. Kingman, 123 Kan. 207, 254 P. 397; State ex rel. Blakeslee vs. Clausen, 85 Wn. 260, 148 P. 28, Ann. Cases 1916-B 810; S.W. Tel.  Tel. Co. v. City of Dallas,104 Tex. 114, 134 S.W. 321; Home Telephone  Tel. Co. vs. Los Angeles, 211 U.S. 265, text 280, 29 Sup. Ct. 50, 53 L.Ed. 176; 1 McQuillan on Municipal Corp. 366; 43 C. J. 585.
While the conclusion we have reached on this point, as hereinbefore stated, is sufficient to entitle the relator to a *Page 760 
peremptory writ of mandamus as prayed, the amended answer of the city setting up that the initiative and referendum provisions of the city charter had been invoked by the city's electorate as to the final adoption of the amended appropriation ordinance proposed to be adopted by the city's officials in response to the mandate of the writ of mandamus herein sought, to the contrary notwithstanding, there is yet another good and sufficient legal cause as to why the city's amended answer cannot be sustained as a bar to the relief sought.
In this case the alternative writ was issued against the city and its officials named as respondents to it. The object of the writ is to enforce a personal vested right which the relator has against the municipal corporation respondent. In Aiken vs. E. B. Davis, Inc., 106 Fla. 675, 143 Sou. Rep. 658, it was held by a majority of this court that the rights of a relator in a mandamus suit, claim for which was asserted by an alternative writ granted and served prior to action taken by the respondent city and its officials in an effort to avoid having to comply with its commands, would not be affected by any such subsequent action, and that a peremptory writ would issue in accordance with the alternative writ though the action taken, had it occurred before the issuance of the alternative writ, would have been a good defense. That principle is applicable to this case, where the initiative and referendum action was resorted to after this suit had been filed, and in an apparent effort to obstruct the accomplishment of its end, which was to compel a revision of the city budget to meet the debt requirements necessary to be met to provide for payment of relator's bonds.
We hold, however, as our principal ground for rejecting the amended answers, that the initiative and referendum provisions of the city charter of St. Petersburg, have no application to those matters of fiscal management which *Page 761 
have been expressly delegated to the city officials, such as the making of appropriations and the levying of necessary taxes to meet the same, since the making of appropriations is an act necessarily requiring intimate knowledge of the city's needs, and a fair understanding of the scope of the city's powers and duties with reference thereto, as prescribed by the Legislature. And this is true, though the matters in question are to be regarded as legislative in character so far as the nature of the power exercised is concerned.
Let the peremptory writ of mandamus issue as prayed.
BUFORD, C.J. AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.
ELLIS, J., dissents.